   Case 3:19-cv-03055-G Document 33 Filed 09/14/20                Page 1 of 2 PageID 489



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 SHELLANY RAY,                                      §
                                                    §
                Plaintiff,                          §
                                                    §
        v.                                          §        Case No. 3:19-CV-03055-G
                                                    §
 RECOVERY HEALTHCARE                                §
 CORPORATION AND ALCOHOL                            §
 MONITORING SYSTEMS, INC.,                          §
                                                    §
                Defendants.                         §

             DEFENDANT RECOVERY HEALTHCARE CORPORATION’S
              UNOPPOSED MOTION FOR WITHDRAWAL OF COUNSEL

       Defendant Recovery Healthcare Corporation (“Defendant”) respectfully requests that

Jamil N. Alibhai be permitted to withdraw as counsel of record for Defendant in this matter. Munck

Wilson Mandala, LLP will continue to represent Defendant. Plaintiff and Alcohol Monitoring

Systems, Inc. do not oppose this motion.




                                                1
   Case 3:19-cv-03055-G Document 33 Filed 09/14/20                 Page 2 of 2 PageID 490



 Dated: September 14, 2020                            Respectfully submitted,

                                                      /s/ Sarah J. Lopano
                                                      Sarah J. Lopano
                                                      Texas State Bar No. 24079914
                                                      slopano@munckwilson.com
                                                      Tri T. Truong
                                                      Texas State Bar No. 24102969
                                                      ttruong@munckwilson.com
                                                      MUNCK WILSON MANDALA, LLP
                                                      600 Banner Place Tower
                                                      12770 Coit Road
                                                      Dallas, Texas 75251
                                                      Telephone: 972-6283600
                                                      Facsimile: 972-628-3616

                                                      ATTORNEYS FOR DEFENDANT
                                                      RECOVERY HEALTHCARE
                                                      CORPORATION


                             CERTIFICATE OF CONFERENCE

        I hereby certify that I conferred with counsel for Plaintiff and Alcohol Monitoring Systems,
Inc. via e-mail, on September 14, 2020, regarding the requested relief and counsel are unopposed
to the relief sought in this motion.

                                                     /s/ Sarah J. Lopano
                                                     Sarah J. Lopano

856665




                                                 2
